 1                                                                   Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
     CARPENTERS HEALTH AND SECURITY
 9   TRUST OF WESTERN WASHINGTON;                         Case No. 3:18-cv-05865 RBL
     CARPENTERS RETIREMENT TRUST OF
10   WESTERN WASHINGTON; CARPENTERS-                      ORDER ON THE CARPENTERS
     EMPLOYERS VACATION TRUST OF                          TRUSTS’ MOTION FOR SUMMARY
11   WESTERN WASHINGTON; CARPENTERS                       JUDGMENT
     OF WESTERN WASHINGTON INDIVIDUAL
     ACCOUNT PENSION TRUST; and
12
     CARPENTERS-EMPLOYERS
     APPRENTICESHIP AND TRAINING TRUST
13   OF WESTERN WASHINGTON,
14                            Plaintiffs,
             v.
15
     CASCADE STRUCTURES, LLC, a Washington
16   limited liability company; JEFFREY A.
     PETERSEN, an individual; and ROBERT A.
17   GARCIA, an individual,

18                            Defendants.

19           This matter is before the Court on the Plaintiffs’ motion for summary judgment

20   against defendant Cascade Structures, LLC. The Court has considered the motion, the

21   Declaration of Michael Coty, with Exhibits 1 – 9, the Declaration of Jeffrey Maxwell, with

22   Exhibit 10, and the Plaintiffs’ Reply, as well as the pleadings, files, and court records in this

23   matter. Defendant Cascade Structures, LLC did not file a response to the motion.
     ORDER ON THE CARPENTERS TRUSTS’ MOTION FOR                                   McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     SUMMARY JUDGMENT – 1                                                   1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05865 RBL                                                             SEATTLE, WA 98101
                                                                                     (206) 224-9900
      1700 016 ue161902
 1           The Court being otherwise fully advised, ORDERS:

 2                        1.   The Carpenters Trusts’ motion for summary judgment is GRANTED;

 3                        2.   Defendant Cascade Structures, LLC is liable to the Carpenters Trusts
                               for the following amounts for the period June 1, 2018 through
 4                             September 30, 2018 and November 1, 2018 through December 31,
                               2018:
 5
                               a.     $105,545,80 in fringe benefit contributions;
 6
                               b.     $11,644.36 in liquidated damages; and
 7
                               c.     $4,728.62 in accrued prejudgment interest through the May
                                      17, 2019 hearing date.
 8
                          3.   Interest on the judgment shall accrue at the 12% rate specified by the
 9                             applicable trust agreements, pursuant to 29 U.S.C. §1132(g), until the
                               judgment is fully satisfied;
10
                          4.   Defendant Cascade Structures, LLC is liable to the Carpenters Trusts
11                             for their reasonable attorney fees and costs under 29 U.S.C. §1132(g);

12                        5.   The Carpenters Trusts shall file a motion for an award of attorney fees
                               and costs within 14 days of this order; and
13
                          6.   The Clerk of Court is directed to enter judgment consistent with this
14                             order.

15           Dated this 3rd day of June, 2019.



                                                             A
16

17
                                                             Ronald B. Leighton
18                                                           United States District Judge

19

20

21

22

23
     ORDER ON THE CARPENTERS TRUSTS’ MOTION FOR                                   McKENZIE ROTHWELL
                                                                               BARLOW & COUGHRAN, P.S.
     SUMMARY JUDGMENT – 2                                                   1325 FOURTH AVENUE, SUITE 910
     3:18-cv-05865 RBL                                                             SEATTLE, WA 98101
                                                                                     (206) 224-9900
      1700 016 ue161902
